    Case: 1:18-cv-07951 Document #: 72 Filed: 01/16/20 Page 1 of 5 PageID #:753




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

RICARDO RODRIGUEZ,                            )
                                              )
               Plaintiff,                     )      Case No.: 18 CV 07951
                                              )
               v.                             )
                                              )
CHICAGO POLICE OFFICERS                       )      Judge Mary Rowland
REYNALDO GUEVARA, ERNEST                      )      Magistrate Judge Susan E. Cox
HALVORSEN, RICHARD CURLEY,                    )
ROBERT BIEBEL, ED MINGEY, LEE                 )
EPPLEN, M. SANDERS, J. MOHAN,                 )
AND UNKNOWN OFFICERS;                         )      JURY TRIAL DEMANDED
and the CITY OF CHICAGO.                      )
                                              )
               Defendants.                    )

                         DEFENDANTS’ MOTION TO COMPEL
                     PLAINTIFF TO ANSWER WRITTEN DISCOVERY

       Defendants, Ernest Halvorsen, Edward Mingey, Richard Curley, Robert Biebel, Lee

Epplen and Mark Sanders, (“Defendant Officers”) by and through their respective undersigned

attorneys, move to compel Plaintiff to answer outstanding written discovery and state:

           1. Plaintiff sued Defendants under 42 U.S.C §1983 and state law alleging he was

wrongfully convicted for the 1995 murder of Rodney Kemppainen.

           2. On October 1, 2019, Defendant Officers served Plaintiff’s counsel with their first

sets of interrogatories and requests to produce.

           3. The Parties entered mutual agreements for extensions of time to answer written

discovery and agreed to answer outstanding written discovery by November 12, 2019.

           4. Plaintiff requested an additional day until November 13, 2019 to respond to written

discovery and Defendant Officers had no objection.
    Case: 1:18-cv-07951 Document #: 72 Filed: 01/16/20 Page 2 of 5 PageID #:753




       5.      On December 5, 2019 and again on December 12, 2019 Defendant Officers

emailed Plaintiff’s counsel to inquire about the outstanding written discovery. Counsel for

Defendant Officers also left a voicemail for Plaintiff’s counsel on December 16, 2019.

Defendants emailed Plaintiff’s counsel again on December 17, 2019 advising that if they did not

receive Plaintiff’s outstanding answers to written discovery or contact from Plaintiff’s attorney

by December 23, 2019 Defendants would ask the Court for help.

       6.      Plaintiff’s counsel responded advising that Plaintiff would provide his answers to

written discovery by December 23, 2019. Defendants did not receive Plaintiff’s answers to

written discovery on December 23, 2019 and again emailed Plaintiff’s counsel on December 27,

2019 requesting Plaintiff provide answer to written discovery by December 30, 2019 or contact

Defendant Officers because: “We are willing to work with you on this, but need you to provide

us more information about the reason(s) for the ongoing delay and when you expect that to be

rectified so that we can plan accordingly.”

       7.      Plaintiff did not answer outstanding written discovery and did not respond to the

email until January 7, 2020 advising “Plaintiff's responses to Defendants' discovery requests -

Plaintiff recognize that these documents are outstanding, and we apologize for the delay. Mr.

Rodriguez has been out of state caring for some elderly relatives, but we recognize the need to

get these done to move the case forward. We are finalizing our responses now and will provide

them by Friday.”

       8.      On January 8, 2020, the Parties appeared in Court on Defendants’ Motion for a

HIPAA protective Order, at which time Plaintiff’s counsel again reiterated that answers to

outstanding written discovery would be served on Friday (January 10, 2020).


                                                 2
    Case: 1:18-cv-07951 Document #: 72 Filed: 01/16/20 Page 3 of 5 PageID #:753




       9.      Defendant Officers did not receive Plaintiff’s responses to written discovery and

on Monday January 13, 2020 spoke to Plaintiff’s counsel about the outstanding discovery, who

advised that he would look into it and advise when responses to written discovery would be

served. On January 14, 2020, Plaintiff’s attorney advised that Plaintiff would serve Plaintiff’s

answers to written discovery by Wednesday January 15, 2020.

       10.     On January 15, 2020, Defendant Officers did not receive Plaintiff’s Reponses to

written discovery or a request for additional time.

       11.     Additionally, the parties are aware that on August 27, 2019, a warrant for

“Kidnapping Ransom Home Invasion” pursuant to 720 ILCS 5/19-6(a)(3) and “Aggravated

Unlawful Felony Restraint” pursuant to 720 ILCS 5/10-3(a) was issued in Cook County for

Plaintiff’s arrest. To Defendant Officers’ knowledge, that warrant is still outstanding.

Accordingly, Plaintiff’s ability to prosecute this lawsuit is in doubt.

       12.     Moreover, Plaintiff’s failure to timely answer written discovery has caused delay

in discovery and Defendant Officers request this Court compel Plaintiff to answer outstanding

written discovery by January 28, 2020.

       WHEREFORE, Defendants respectfully request the Court enter an order compelling

Plaintiff to answer the Defendant Officers’ outstanding written discovery by January 28, 2020,

and for such further relief as this Court deems appropriate.




                                                  3
    Case: 1:18-cv-07951 Document #: 72 Filed: 01/16/20 Page 4 of 5 PageID #:753




Dated: January 16, 2020               Respectfully submitted,

                                      /s/ Josh M. Engquist
                                      JOSH M. ENGQUIST, Attorney No. 06242849
                                      One of the Attorneys for Individual Defendants
James G. Sotos
Caroline P. Golden
Josh M. Engquist
David A. Brueggen
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., Suite 1240A
Chicago, Illinois 60604
(630) 735-3300
jengquist@jsotoslaw.com




                                         4
    Case: 1:18-cv-07951 Document #: 72 Filed: 01/16/20 Page 5 of 5 PageID #:753




                               CERTIFICATE OF SERVICE

       I certify that on January 16, 2020, I electronically filed the foregoing Defendant
Officers’ Motion to Compel Plaintiff to Answer Written Discovery, with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following
CM/ECF participants listed in the below service list:


Attorneys for Ricardo Rodriguez:                         Attorneys for City of Chicago:
Jon Loevy                                                Eileen E. Rosen
Russell Ainsworth                                        Stacy A. Benjamin
Tara Thompson                                            Catherine M. Barber
LOEVY & LOEVY                                            Theresa B. Carney
311 N. Aberdeen, 3rd Floor                               Austin G. Rahe
Chicago, IL 60607                                        Rock Fusco & Connelly, LLC
(312) 243-5900                                           312 N. Clark, Suite 2200
jon@loevy.com                                            Chicago, IL 60654
russell@loevy.com                                        (312) 494-1000
tara@loevy.com                                           erosen@rfclaw.com
                                                         sbenjamin@rfclaw.com
                                                         cbarber@rfclaw.com
                                                         tcarney@rfclaw.com
                                                         arahe@rfclaw.com

                                                         Attorneys for Defendant Guevara:
                                                         James V. Daffada
                                                         Thomas M. Leinenweber
                                                         Kevin E. Zibolski
                                                         Justin L. Leinenweber
                                                         Leinenweber Baroni & Daffada, LLC
                                                         120 N. LaSalle St., Suite 2000
                                                         Chicago, IL 60602
                                                         (312) 663-3003
                                                         jim@ilesq.com
                                                         thomas@ilesq.com
                                                         kevin@ilesq.com
                                                         justin@ilesq.com

                                                         /s/ Josh M. Engquist
                                                         JOSH M. ENGQUIST, Attorney No. 06242849
                                                         One of the Attorneys for Individual Defendants




                                              5
